ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 9/21/2017, in pages 7-9, with respect to Claim 16 have been fully considered and are persuasive.  
Amendment to Claim 16 has been acknowledged. 
The previous claim rejections for Claims 16-20 have been withdrawn.
Allowable Subject Matter
Claims 1-6 and 8 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “respectively receiving response signals that are generated according to the first excitation signal or the second excitation signal by all the tire pressure sensors, wherein the response signals comprise signal strength information, the signal strength information being used for representing signal strength of receiving the first excitation signal or the second excitation signal; wherein, each of the response signals is transmitted by a tire pressure sensor according to a delay time, the delay time is determined according to a corresponding signal strength, the delay time t is calculated by a formula of t=k*p, k is a natural number. p is the corresponding to signal strength; performing positioning on front and rear wheels according to times when the response signals are received, to identify response signals sent by tire pressure sensors of the front and rear wheels; and performing positioning on left and right wheels according to the signal strength information, to identify response signals sent by tire pressure sensors of the left and right wheels”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-6 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-6 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 8, none of the prior art of record either taken alone or in combination discloses the claimed “respectively receive response signals that are generated according to the first excitation signal or the second excitation signal by all the tire pressure sensors, wherein the response signals comprise signal strength information, the signal strength information being used for representing signal strength of receiving the first excitation signal or the second excitation signal; perform positioning on front and rear wheels according to times when the response signals are received, to identify response signals sent by tire pressure sensors of the front and rear wheels; and perform positioning on left and right wheels according to the signal strength information, to identify response signals sent by tire pressure sensors of the left and right wheels; wherein, each of the response signals is transmitted by a tire pressure sensor according to a delay time, the delay time is determined according to a corresponding  signal strength, the delay time t is calculated by a formula of t=k*p, k is a natural number, p is the corresponding to signal strength”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
The closest prior art is found to be:
Mori (CN 101354303) which discloses device for detecting the positon of a vehicle wheel and a device for detecting the inflation pressure of a tire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648